Citation Nr: 0016207	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Although the veteran requested a Travel Board hearing in his 
VA Form 9, received in April 1999, he subsequently withdrew 
his request at the time of his August 1999 personal hearing.


FINDING OF FACT

The claim of entitlement to service connection for 
schizophrenia is not plausible.


CONCLUSION OF LAW

The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A February 1978 narrative summary from Fallsview Psychiatric 
hospital shows the veteran was hospitalized for paranoid type 
schizophrenia.  The December 1977 admission evaluation shows 
that he had been hospitalized in August 1977 and diagnosed 
with an adjustment disorder.

The veteran's December 1980 medical history states that he 
had not been hospitalized for any type of treatment.  The 
accompanying enlistment medical examination report shows that 
his clinical psychiatric evaluation was normal.  In November 
1981, the veteran was seen by the mental health clinic for a 
reported "negative attitude towards military life."  The 
examiner's impression was mild situational maladjustment.  An 
August 1982 report of mental status evaluation shows that the 
veteran was evaluated as normal.  He had no psychiatric 
complaints at the time of his August 1982 medical history and 
again denied any hospitalizations.  His August 1982 
separation examination report shows that his psychiatric 
evaluation was normal.  The veteran's DD Form 214 shows that 
he was discharged in October 1982 under honorable conditions 
through the expeditious discharge program for a failure to 
maintain acceptable standards for retention.  

In December 1982, the veteran was hospitalized with a 
provisional Axis II diagnosis of schizotypal personality with 
depressive features.  It was noted at that time that he had 
been unable to adjust to Army life.  His final diagnosis at 
the time of his January 1983 discharge remained schizotypal 
personality with depressive features.

Subsequent private treatment records, dating from August 1985 
to April 1999, show ongoing treatment for schizophrenia with 
hospitalizations in August 1985, August 1988, April 1992 and 
January 1994.  

During his August 1999 personal hearing, the veteran and his 
mother both testified that he had had nothing more than 
"behavioral problems" prior to his service and that he had 
begun to have serious mental problems after he went to 
Germany in service.  He felt that his unit "picked" on him 
and that he was threatened with an Article 15.  Afterwards he 
got depressed and was counseled on a few occasions.  After 
his discharge he lost all his service papers at a bus station 
and felt disoriented.  Two months after his separation, the 
veteran was hospitalized and has had continued treatment 
since that time.  When asked why he had not filed earlier, 
the veteran testified that he had been told that he did not 
qualify for benefits before.  He did not disclose his earlier 
hospitalization in service because he said he was not asked 
about it.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).

The United States Court of Appeals, Federal Circuit, has 
decided that "a presumption is a rule of law for the handling 
of evidence, not a species of evidence."  Routen v. West, 142 
F.3d 1434 (1998) (holding that a 1992 change in the 
presumptive standard of 38 C.F.R. § 3.306(b) could not 
constitute new and material evidence since the presumption 
itself is not evidence).

A veteran, employed in active service for six months or more, 
is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. 3.304(b) (1999).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran has alternatively argued that his schizophrenia 
originated in service or that it pre-existed service and was 
aggravated.

Although it was not noted at the time of his enlistment, 
previous treatment records (specifically the February 1978 
discharge summary), clearly show that the veteran was 
diagnosed and treated for schizophrenia prior to his active 
duty service.  Thus, the presumption of soundness with regard 
to the veteran's psychiatric health does not apply in this 
case.  Moreover, the veteran has admitted that he did not 
reveal his previous hospitalizations at the time of his 
enlistment.

The Board finds that the evidence of record does not 
establish that the veteran has submitted a plausible claim 
for the issue of entitlement to service connection for 
schizophrenia.  In this respect, it is noted that the veteran 
was treated prior to service for schizophrenia.  During 
service, he was assessed with a mild situational 
misadjustment in November 1981; however, subsequent 
psychiatric evaluations show normal psychiatric evaluations 
during service and just prior to his separation from service.  
Moreover, the 1983 discharge summary does not indicate that 
the veteran's condition was aggravated by his service.  At 
that time, the veteran was assessed with a personality 
disorder.  Under the provisions of 38 C.F.R. § 3.303(c), Part 
4, § 4.9 (1999), personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  

After service, schizophrenia was subsequently diagnosed in 
the mid 1980's; however there is no objective medical 
evidence in the file that shows that the veteran's pre-
existing disability was aggravated in service or that his 
currently psychiatric disability is related to his military 
service.  

Accordingly, the Board finds that the veteran has not 
presented competent evidence that his schizophrenia is 
related to or increased in severity during his active 
military service.  38 C.F.R. § 3.306.  In this respect, the 
Board finds no evidence of record to suggest that the 
veteran, or his mother, who testified regarding the veteran's 
inservice behavior, are trained in medicine or psychology.  
Therefore, while they are competent to relate and describe 
symptoms or events, they are not competent to offer an 
opinion on matters that require medical knowledge, such as a 
determination of etiology or aggravation.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the opinions 
of the veteran and his mother that his schizophrenia 
originated or was aggravated in service do not constitute 
competent medical evidence required for a well-grounded 
claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for schizophrenia.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for schizophrenia, he should submit competent 
medical evidence that demonstrates that his pre-existing 
psychiatric disorder worsened beyond the natural progression 
of the disease during service or that his current psychiatric 
disability is related to service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92.


ORDER

Service connection for schizophrenia is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

